FILED
                             NOT FOR PUBLICATION                             MAR 02 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WEIRIANTO, a.k.a. Chen Ce Ming,                   No. 08-72309

               Petitioner,                        Agency No. A072-690-664

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Weirianto, a native and citizen of Indonesia, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings and review de novo legal determinations.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Weirianto does not challenge the agency’s finding that he failed to timely

file his asylum application or demonstrate that he qualifies for an exception to the

time bar. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not supported by argument are deemed abandoned). Accordingly, his

asylum claim fails.

      Substantial evidence supports the agency’s finding that the incident where

two individuals smashed Weirianto’s car window, injuring his hand, does not

constitute persecution. See Wakkary, 558 F.3d at 1059-60; Hoxha v. Ashcroft, 319

F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats and one incident of physical

violence did not compel a finding of past persecution). Substantial evidence also

supports the agency’s conclusion that Weirianto failed to demonstrate a clear

probability of future persecution, because even under a disfavored group analysis,

he hasn’t shown a sufficient individualized risk of harm. See Hoxha, 319 F.3d at

1184-85; Wakkary, 558 F.3d at 1059-60 (“[a]n applicant for withholding of

removal will need to adduce a considerably larger quantum of individualized-risk




                                                                                08-72309
evidence to prevail than would an asylum applicant”). Accordingly, Weirianto’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                                                          08-72309